IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


E.N. AND D.J.N.,                           : No. 182 MAL 2020
                                           :
                    Petitioners            :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
K.C. AND M.C.,                             :
                                           :
                    Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.